Message

 

From: Pettingill, Todd [TPettingill@ligand.com]
Sent: 9/19/2014 3:41:20 PM

To: de Silva, Nishan [NdeSilva@ligand.com]
Subject: RE: Slides

Attachments: Lemelson Insolvency slides 09 19 14v2 TP.ppt

Nishan,

Overall, I think it looks really good. I made three changes (besides adding the numbers you sent from Melanie);

1) I deleted one of your bullets on "The Facts" page; the one which referred to Lemelson claiming we had $21k
in cash. I killed it because he was actually claiming we had that amount in net tangible equity (the metric he
made up)

2) T replaced the bullet I deleted with an bullet of why we are not a risk of bankruptcy
3) I changed the sub-bullets on the first bullet of the "Convertible Note" page (last page):

a. I changed them so that the argument was that there is no call feature in the debt as he is referring to (he thinks
the conversion feature is the same as a call feature, which would give the creditor the right to call the debt at a
certain date).

b. [know that in the event of default the debt would be due, but that's not industry jargon for a call feature, and
those terms of default apply to all debt.

c. Lalso added a sub bullet which talks about the worst case scenario dilution (less than 10%) if the conversion
is triggered.

Let me know if you disagree with any of these changes or if you want any other changes included.
Regards,

Todd Pettingill, CFA CPA

Ligand Pharmaceuticals, Inc.

11119 North Torrey Pines Road Suite 200
La Jolla, CA 92037

Office: (858) 550-7763

Cell: (801) 360-3997

Fax: (858) 550-5639

From: de Silva, Nishan

Sent: Friday, September 19, 2014 11:49 AM
To: Pettingill, Todd

Subject: Slides

Confidential Confidential Treatment Requested by Ligand Pharmaceuticals, Inc. LGND_0047298
Nishan de Silva, M.D.

Vice President, Finance and Strategy, Chief Financial Officer
Ligand Pharmaceuticals, Inc.

11119 North Torrey Pines Road, Suite 200

La Jolla, CA 92037

O: (858) 550-7590

F: (858) 550-5611
ndesilva@ligand.com<mailto:ndesilva@ligand.com>

Confidential Confidential Treatment Requested by Ligand Pharmaceuticals, Inc. LGND_0047299
